Case 1:20-cv-25068-BB Document 13 Entered on FLSD Docket 04/21/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-25068-BLOOM/Otazo-Reyes

 LILIANA LORETE,

           Plaintiff,

 v.

 POSTMASTER GENERAL,
 Louis DeJoy,

       Defendant.
 ________________________________/

               ORDER ON MOTION TO REINSTATE OR REOPEN COMPLAINT

           THIS CAUSE is before the Court upon Plaintiff’s Motion to Reinstate or Reopen

 Complaint, ECF No. [12] (the “Motion”), filed on April 20, 2021. In the Motion, Plaintiff requests

 that the Court reinstate or reopen the Complaint in this case. For the reasons set forth below, the

 Motion is denied.

           Plaintiff commenced this action by filing her Complaint, ECF No. [1], on December 12,

 2020. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service of process must be

 perfected upon defendants within 90 days after the filing of the complaint. In this case, the deadline

 to serve was March 12, 2021. See ECF No. [6]. The Court informed Plaintiff of this deadline sixty

 (60) days in advance and advised Plaintiff that the failure to timely serve would result in dismissal.

 Id.

           On January 30, 2021, Plaintiff filed a Motion for Extension of Time to Serve Complaint,

 ECF No. [7], requesting an additional forty-five (45) days to accomplish service based upon a

 professed inability to serve the Postmaster General. 1 The Court granted Plaintiff’s request for an


 1
     Plaintiff erroneously stated that the complaint must be served within 120 days after filing of the complaint,
Case 1:20-cv-25068-BB Document 13 Entered on FLSD Docket 04/21/2021 Page 2 of 4

                                                            Case No. 20-cv-25068-BLOOM/Otazo-Reyes


 extension in part, allowing Plaintiff until April 12, 2021, to effectuate service. ECF No. [8]. The

 Court also directed Plaintiff to file proof of service within seven (7) days of perfecting service

 upon Defendant and advised Plaintiff again that the failure to serve by the stated deadline would

 result in dismissal. Id. On April 19, 2021, when Plaintiff had failed to file proof of service, the

 Court entered an order dismissing this case for failure to timely serve. ECF No. [11].

         In the Motion, Plaintiff contends that her counsel has “diligently attempted” to obtain the

 necessary information to effectuate service upon the Postmaster General, including contacting the

 Florida Bar and colleagues, and conducting his own research to determine how to serve the

 Postmaster General, and that he now has determined how to accomplish such service. 2 As a result,

 Plaintiff contends that there is good cause under Rule 4(m) 3 because “it was not known how or

 where to serve the Postmaster General, a United States government agency.” The Court disagrees.

         First, although Plaintiff represents that the Motion is filed pursuant to the Federal Rules of

 Civil Procedure, she has not cited the Rule which would permit the Court to grant relief in this

 instance. Plaintiff requests that the Court reinstate or reopen the Complaint, however, the Court

 did not “close” the Complaint—this case was dismissed in accordance with Rule 4(m). As such, it

 appears that Plaintiff is in fact requesting that the Court vacate its order of dismissal under Rule



 relying upon a version of Rule 4(m), which was superseded by amendment in 2015 to shorten the
 presumptive time for service from 120 to 90 days. See Fed. R. Civ. P. 4, Committee Notes on Rules—2015
 Amendment.
 2
   Rather than apprise the Court of his ongoing efforts or request additional time prior to the expiration of
 the service deadline set by Court Order, Plaintiff filed a new summons for issuance on April 18, 2021. See
 ECF No. [18].
 3
    Plaintiff cites to Rule 4(j), however, that provision of the Rule refers to serving a foreign, state, or local
 government. Therefore, the Court assumes Plaintiff meant to refer to Rule 4(m), which states that “if the
 plaintiff shows good cause for the failure [to timely serve], the court must extend the time for service for
 an appropriate period.” However, Rule 4(m) also states that if a defendant is not timely served, “the court
 . . . must dismiss the action without prejudice against that defendant[,]” and does not specify that the time
 to serve may be extended after the Court has already dismissed the action.


                                                        2
Case 1:20-cv-25068-BB Document 13 Entered on FLSD Docket 04/21/2021 Page 3 of 4

                                                      Case No. 20-cv-25068-BLOOM/Otazo-Reyes


 60 of the Federal Rules of Civil Procedure. See also Ramtahal v. Am. Sec. Ins. Co., No. 15-20875-

 CIV-ALTONAGA/O’Sullivan, 2015 WL 12850618, at *1 (S.D. Fla. Apr. 17, 2015) (applying

 Rule 60 to a motion to vacate order of dismissal and to reinstate case).

        Pursuant to Rule 60, the Court may grant relief from a judgment or order upon several

 bases, including “mistake, inadvertence, surprise, or excusable neglect; . . . or any other reason

 that justifies relief.” See Fed. R. Civ. P. 60(b)(1), (6). “The determination of what constitutes

 excusable neglect is generally an equitable one, taking into account the totality of the

 circumstances surrounding the party’s omission.” Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 934

 (11th Cir. 2007). On the other hand, “Rule 60(b)(6) motions must demonstrate that the

 circumstances are sufficiently extraordinary to warrant relief.” Aldana v. Del Monte Fresh

 Produce, N.A., Inc., 741 F.3d 1349, 1355 (11th Cir. 2014) (internal quotations and citations

 omitted). “It is well established, . . . that relief under Rule 60(b)(6) is an extraordinary remedy

 which may be invoked only upon a showing of exceptional circumstances.” Griffin v. Swim-Tech

 Corp., 722 F.2d 677, 680 (11th Cir. 1984) (internal citation and quotations omitted); see also

 Frederick v. Kirby Tankships, Inc., 205 F. 3d 1277, 1288 (11th Cir. 2000) (“Federal courts grant

 relief under Rule 60(b)(6) only for extraordinary circumstances.”). Whether to grant relief pursuant

 to Rule 60(b) is ultimately a matter of discretion. Aldana, 741 F.3d at 1355 (citing Cano v. Baker,

 435 F.3d 1337, 1342 (11th Cir. 2006) (internal citation and quotations omitted)).

        Here, no relief is warranted under Rule 60(b). Although Plaintiff contends that her counsel

 encountered difficulties in determining how to effectuate service upon the Postmaster General, she

 also acknowledges that the Postmaster General is a United States government agency. A cursory

 review of Rule 4 reveals that Rule 4(i) sets forth the available methods for “Serving the United

 States and Its Agencies, Corporations, Officers, or Employees.” In addition, Plaintiff makes no




                                                  2
Case 1:20-cv-25068-BB Document 13 Entered on FLSD Docket 04/21/2021 Page 4 of 4

                                                      Case No. 20-cv-25068-BLOOM/Otazo-Reyes


 attempt to explain the timing of her counsel’s efforts to eventually discover this provision of the

 Rule during the additional thirty (30) days the Court granted Plaintiff to effectuate service.

 Moreover, Plaintiff has not explained her counsel’s failure to timely move for an additional

 extension of time. As such, the Court finds no circumstances in this case that would constitute

 sufficient cause under Rule 60(b) to vacate the dismissal in this case.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [12], is

 DENIED and this case shall remain closed.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 21, 2021.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  2
